DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CIP of Application No. 15/009991, now US Patent 10112686.
3.	An amendment was received from applicant on 1/11/2021.
4.	Claims 1, 16 and 19 are amended.
5.	Claims 1-21 are remaining in the application.
6.	The amended Specification is accepted, except as otherwise noted.
Terminal Disclaimer
7.	The terminal disclaimer (TD) filed on 11/09/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10112686 has been reviewed and is accepted.  The TD has been approved and recorded.
Drawings
8.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 34.  In addition, the following informalities should be corrected (see para. 10 of this Office Action for explanation).
9.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
10.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations 
Specification
11.	The disclosure is objected to for informalities:
The amended Specification replaces ‘one surface’ with – base – which also corresponds to ‘first surface’ as identified in the written description.  However, there is no reference character assigned to this feature in the Drawings or Specification.  The label for “first surface” in Fig. 6B should be replaced with a reference character corresponding to this feature as described in the written description and this reference character should also be added to the written description.  Similar applies to the labels for ‘max sealable volume’, ‘internal space’ and ‘fluid-tight seal’ corresponding to these features in the written description and as shown in Figs. 6A and 6B.
Appropriate correction is required.
Allowable Subject Matter
12.	Claims 1-21 are allowed.
Conclusion
13.	This application is in condition for allowance except for the indicated formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
1/13/2021